                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 4:20-cr-6
 v.                                              )
                                                 )        District Judge Travis R. McDonough
 MIRANDA JONES                                   )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )
                                                 )


                                              ORDER


        U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 16) recommending that the Court: (1) accept Defendant’s guilty plea to Counts One and Two of

 the two-count Information; (2) adjudicate Defendant guilty of conspiracy to commit wire fraud

 in violation of 18 U.S.C. § 1349; (3) adjudicate Defendant guilty of interstate transportation of

 stolen property in violation of 18 U.S.C. § 2314; and (4) order that Defendant remain in custody

 pending further order of this Court.

        Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

 recommendation (Doc. 16) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        1. Defendant’s plea of guilty to Counts One and Two of the two-count Information is

            ACCEPTED;

        2. Defendant is hereby ADJUDGED guilty of conspiracy to commit wire fraud in

            violation of 18 U.S.C. § 1349;




Case 4:20-cr-00006-TRM-CHS Document 18 Filed 06/01/20 Page 1 of 2 PageID #: 86
       3. Defendant is hereby ADJUDGED guilty of interstate transportation of stolen

          property in violation of 18 U.S.C. § 2314;

       4. Defendant's sentencing hearing shall take place on August 21, 2020, at 9:00 a.m.

          before the undersigned United States District Judge; and

       5. Defendant SHALL REMAIN in custody pending further order of this Court.

    SO ORDERED.

                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                    2
Case 4:20-cr-00006-TRM-CHS Document 18 Filed 06/01/20 Page 2 of 2 PageID #: 87
